contends that appellant admitted below that the parties' reached a
                settlement agreement, requested that the district court enforce the
                agreement, and did not ask the court for an evidentiary hearing or trial.
                              This court does not need to consider any argument that is
                unsupported by legal authority. Sengel v. IGT, 116 Nev. 565, 573, 2 P.3d
258, 263 (2000); see also Edwards v. Emperor's Garden Rest., 122 Nev.
317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006). In the fast track
                statement, appellant fails to cite any authority to support his arguments.
                In addition, appellant does not identify the settlement terms that he
                claims were disputed, and thus, we are unable to adequately evaluate his
                argument. Moreover, the record supports respondent's contention that
                appellant did not request a trial in the district court.
                              As appellant has failed to demonstrate that he is entitled to
                relief, we
                              ORDER the judgment of the district court AFFIRMED.




                -4rbstXt                                                              J.
                Parraguirre                                  Saitta




                cc:   Hon. Jennifer Elliott, District Judge, Family Court Division
                      Robert E. Gaston, Settlement Judge
                      Sterling Law, LLC
                      Roberts Stoffel Family Law Group
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A